DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
      The information disclosure statement (IDS) document submitted on July 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


       Claims 1, 2,3, 4,5,9, 10,13,14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Svendsen (US Patent. No.: US 10,880,465 B1). 
	Regarding claim 1, Svendsen discloses an imaging apparatus (Col 15, lines 50; drone device 40) comprising:
         a communication unit (Col 15, lines 50-65; communication module 43) that receives first information including information on a shooting position of an external apparatus (Col 19, lines 10-65; user device 20 ;  a user device 20 will take an image comprising factors-of-interest and send it to the server device 60. Based on the received image, the server device 60 will isolate the factors-of-interest and send them to the drone device 40; wherein factors-of-interest include geographical information identifying a geographical area, for example, the boundaries of an event. This information may be used by the drone for positioning purposes);
           a movement unit (Col 15, lines 50 ; Col 18, lines 40-65; wherein a drone device is able to fly/move and it has a control system 41. A user device 0 may control a drone device 40 directly and send control instructions 150 to the drone device 40 through the server device; instruct drone device to move to a specified location) that moves the imaging apparatus to a position at which a bird’s eye view of subjects is made possible (Figs. 9-13; wherein drone is flying above objects; therefore, the images it takes would be from bird’s eye view);
       an imaging unit (Col 15, lines 55-65; capture module 45 handles the capture and storage of images at the drone device 40) that performs shooting at the position at which the bird’s eye view of the subject is made possible; and

	Regarding claim 2, Svendsen discloses the imaging apparatus according to claim 1, wherein the first information includes at least any of information 20 will take an image comprising factors-of-interest and send it to the server device 60. Based on the received image, the server device 60 will isolate the factors-of-interest and send them to the drone device 40. Factors of interest can be Information identifying the face of a subject, Geographical Information identifying a geographical area. For areas 172 example, the boundaries of an event.).
	Regarding claim 3, Svendsen discloses the imaging apparatus according to claim 1, further comprising a storage unit that stores a captured image of the subjects (  Col 15, lines 60-67; the storage module 46 handles the storage of image captured at the drone device 40).
	Regarding claim 4, Svendsen discloses the imaging apparatus according to claim 1, wherein the second information includes position information on the subjects detected from a captured image in a shooting range of the imaging apparatus (Col 19, lines 10-60; Col 23; lines 14-50; a user device will take an image comprising factors-of-interest and send it to the server device. Based on the received image, the server device 60 will isolate the factors-of-interest and send them to the drone device 40. In some embodiments, the user device 20 will determine the factors-of-interest and send them to the server device 40. This information may be used to extract Subject Face 171 information for one or more friends of a user, which in turn may be provided to the drone for use in facial recognition and user tracking. Subject tracking Information allowing the geographical location information 176 tracking of a subject. This may include the current geographical location of a user. This is used by a drone to identify the location of a user so an image may be captured.).
Regarding claim 5, Svendsen discloses the imaging apparatus according to claim 1, wherein the second information includes the number of the subjects detected from a captured image of the imaging apparatus ( Col 22; lines 34-64;  Col 23, lines 40-60; The server device 60 will analyze 306 the first plurality of images to determine factors-of-interest. Factors-of-interest may include subject faces, geographical locations, subject tracking information, user tracking information, etc. These factors-of-interest are sent 308 to a drone device 40. In some embodiments, the drone device 40 operates independently to capture 309 images based on the factors-of-interest. User devices 20 provide factors-of-interest information and remuneration policy information. The factors-of-interest may include subject faces, geographic locations, timing 10 is prepared to offer in exchange for the drone device 40 capturing images meeting their factors-of-interest information. Based on this information, the server device 40 prioritizes the images that will be captured by the drone device 40) .
Regarding claim 9, Svendsen discloses the imaging apparatus according to claim 1, further comprising a transmission unit that transmits, to the external apparatus, recording information showing that the subjects have been shot (Col 22, lines 35- 60;  Col 23, lines 55-67; Col 24, lines 1-32; the drone service capture images based on the factors-of-interest.  The images are sent to the service device and sent to the user device 20.).
	Regarding claim 10, Svendsen discloses the imaging apparatus according to claim 1, wherein the movement unit controls at least 

	Regarding claim 13, the subject matter disclosed claim 13 is similar to the subject matter disclosed in claim 1; therefore, claim 13 is rejected for the same reasons as set forth in claim 1.
Svendsen; Col 2, lines 50-67; one or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions ) .
Allowable Subject Matter
Claims 6,7,8,11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 6, none of the prior art discloses “wherein the control unit calculates, using the first information, a shooting region that is a range for which the external apparatus is capable of performing shooting” in combination with other limitation in its base claim.
	Regarding claim 7, none of the prior art discloses “wherein the control unit determines priority for shooting each of remaining subjects after shooting a predetermined number of subjects having higher priority” in combination with other limitation in its base claim. 

	Regarding claim 11, none of the prior art discloses “wherein the movement unit moves the imaging apparatus to a position most distant from a position of the external apparatus in a shooting range of the imaging apparatus” in combination with other limitation in its base claim. 
	Regarding claim 12, none of the prior art discloses “wherein the control unit sets priority of a first subject to highest, in a case where an image of the first subject shot by the external apparatus does not satisfy a predetermined reference and the external apparatus starts shooting a second subject different from the first subject” in combination with other limitation in its base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XI WANG/           Primary Examiner, Art Unit 2696